DETAILED ACTION
Claims 1-14 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Specification
Regarding ¶ [0047], the 2nd to the last line, it appears that the term “maybe” should be changed to “may be”.
Drawings
Figures 1-6 are objected to because view numbers must be preceded by the abbreviation “FIG.”  See 37 CFR 1.84(u).
Figures 1-6 are objected to because the view numbers must be larger than the numbers used for reference characters.  See 37 CFR 1.84(u)(2).
Figure 1 is objected to because distinction between various components is not possible.  Specifically, the shaded area between 110a and 110b, and between 110c and 101, provides no detail due to the shading.  It appears there may be arrows on top of or adjacent to this shaded area.  See 37 CFR 1.84(m).
Regarding Figure 2, the shaded areas are illegible.  For example, it is not clear to what item arrow 213 is attempting to identify as the entire area adjacent arrow 213 is shaded.  Perhaps the shading should be removed.  See 37 CFR 1.84(m).
Regarding Figure 6, all of the text, other than the titles, is illegible.  Additionally, an arrow adjacent 628 appears to be atop text.  Perhaps the entirety of the text of the figure should be removed.  See 37 CFR 1.84(l).
Additionally, regarding Figure 6, the two illustrations of the “Alfred Bot Examples” are illegible.  Perhaps these Examples should be removed and the Specification amended, if necessary.
Claim Objections
Regarding Claim 1, line 5, it appears the term “of” should be changed to “of the”.
Regarding Claim 5, it appears that the language “a velocity of a fixed object” should be amended to “a velocity of the AV relative to a fixed object”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Specifically, Claim 14 is rejected since it is not clear what is meant by the term “potential” recited in the last line.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Neff (U.S. Pat. Publ. No. 2008/0125972) in view of Gassend et al. (U.S. Pat. No. 10,939,057, hereinafter “Gassend”).
Specifically, regarding Claim 1, Neff discloses an autonomous vehicle (AV) comprising: a plurality of sensor[s], including: at least two sensor[s] (212) proximate a back of the AV (FIG. 2B) and oriented in a forward-facing orientation (¶ [0071]), and at least one sensor[s] proximate a front of AV (FIG. 2B) and oriented in a forward-facing orientation (¶ [0071]), but does not disclose that each of the plurality of sensors is a system, and wherein each of the systems includes: a two-dimensional Lidar device, and a camera device. 
However, Gassend discloses that each of the plurality of sensors is a system (100; FIG. 1), and wherein each of the systems includes: a two-dimensional Lidar device (col. 9, ll. 33-37), and a camera device (col. 9, ll. 58-62; a 2D sensor combined with camera data to generate a 3D representation).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gassend with the AV of Neff to improve accuracy and/or efficiency of computer operations related to combining sensor data from two (or more) sensors by synchronizing, in the time domain and/or the space domain, sensor data collection operations of the two (or more) sensors.
Regarding Claim 2, Neff discloses that the AV is configured to generate a plurality of virtual bumpers around the AV, the virtual bumpers representing a space around the AV greater than an actual size of the AV (¶¶ [0043], [0057]).
Regarding Claim 3, Neff discloses that the AV is configured to maintain a vehicle profile of the AV (a velocity of a vehicle; ¶ [0043]), and the plurality of virtual bumpers are based on the vehicle profile (a distance between an object and a vehicle; ¶ [0043]).
Regarding Claim 4, Neff discloses that the vehicle profile of the AV includes at least one of braking capabilities of the AV, a current velocity of the AV, and a current direction of travel of the AV (¶¶ [0043], [0058]; a brake application is actuated via the position determination system).
Regarding Claim 5, Neff discloses that the vehicle profile of the AV includes the current velocity of the AV, the current velocity determined based on a combination of a velocity of a moving object as determined based on first readings of at least one of the sensor systems (¶ [0057]; vehicle operating system speed control) and a velocity of [the vehicle relative to] a fixed object as determined based on second readings of at least one of the sensor systems (¶ [0057]; relative to boundaries).
Regarding Claim 6, Neff discloses that the two-dimensional Lidar device of at least two of the sensor systems are at approximately a bumper height of the AV (¶ [0042]; when mounted on a bumper).
Regarding Claim 7, Neff discloses substantially all of the limitations of the present invention, but does not disclose the claimed capture.  However, Gassend discloses that that the camera device is oriented to capture portions of an image above a capture beam of the two-dimensional Lidar device and portions of the image below the capture beam of the two-dimensional Lidar device (col. 19, ll. 40-43; when the lidar scan is at a center of a camera image).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gassend with the AV of Neff to improve accuracy and/or efficiency of computer operations related to combining sensor data from two (or more) sensors by synchronizing, in the time domain and/or the space domain, sensor data collection operations of the two (or more) sensors.
Regarding Claim 8, Neff discloses two images captured by two of the camera devices are used by the AV to generate a stereoscopic image (¶ [0044]), and the stereoscopic image is used in conjunction with Lidar data captured by at least one of the two-dimensional Lidar devices to verify distance to an object observed in the stereoscopic image and in the Lidar data (¶ [0071]).  
Regarding Claim 9, Neff discloses an analysis engine configured to: determine a minimum distance to collision between the AV and an object, and send a braking signal in response to the minimum distance being below a threshold (¶ [0058]).
Regarding Claim 10, Neff discloses the analysis engine is a self-contained system separate from other control or guidance systems of the AV (¶ [0057]).
Regarding Claim 11, Neff discloses the analysis engine is override instructions from the other control or guidance systems of the AV (“overriding other information”; ¶ [0058]).
Regarding Claim 12, Neff discloses the AV is configured to generate a speed bumper corresponding to a first distance to come to a stop if a throttle system is engaged, and a braking bumper corresponding to a second distance to come to a stop if a braking system is engaged (¶¶ [0058], [0059], and [0061]).
Regarding Claim 13, Neff discloses that the braking bumper is based on factors including at least speed of the AV and distance from an obstacle (¶ [0057]).
Regarding Claim 14, Neff discloses that the AV is configured to implement a speed adjusting barrier along a leading edge of the speed bumper (via data received from other vehicles; ¶ [0064]), a braking adjusting barrier along a leading edge of the braking bumper (via detection of another vehicle behavior in path of vehicle and application of brakes; ¶ [0058]), and an obstacle collision barrier at an intersection point between a [potential] travel path of the AV and an object (a distance from a path of the vehicle to a path of another vehicle to avoid imminent collision; ¶ [0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833